DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one recess inset within the second upper surface of the rear section” recited in claim 3 must be shown or the feature(s) canceled from the claim(s). See details of the minor informality below.  No new matter should be entered.
The drawings are objected to because of the following informality:  In Fig. 4C, a recess 404 is not shown on the second upper surface 132 of the rear section 104 as recited in §[00102] of the specification, instead it appears to be shown on the first upper surface 134, that is opposite the second upper surface 132 (not annotated). Likewise, the rear upper surface 132 is shown to be located on the front section 106, which contradicts the description in the specification. This appears to be a minor informality that can be corrected by ensuring the figures are consistent with what is reflected in the specification and claims.
Also, the “engaging” recited in claim 8, as well as “a first portion of the cabin attendant aircraft tray table” and “a second portion of the cabin attendant aircraft tray table” recited in claim 13 must be shown or pointed out in the figures or the feature(s) canceled from the claim(s).  No new matter should be entered.
Lastly, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “112” has been used to designate both a first shaft and a second shaft.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Particularly line two of claim 8 reciting “an engaging”. The specifics of “an engaging” are not clearly described in terms of the description or the drawings of the invention. The specification only mentions the engaging in §[0009], in a manner that is verbatim the claim language.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “mechanical assembly” in claims 1 and 10.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this  limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites “at least one bearing” twice; once with respect to a first shaft, and once with respect to a second shaft. It is unclear if the at least one bearing is the same bearing for both shafts or two separate bearings for each respective shaft. Clarification is required. 
Furthermore the claim language is inconsistent with §[0064] of the specification: “In this regard, the hinge body 110 will actuate about a first shaft 112 in the rear section 104 prior to actuating about a second shaft 112 in the front section 106”. Conversely, claim 4 has a first shaft coupling the front section 106 and second shaft coupling the rear section 104. It is unclear what is actually being claimed. Clarification is required. Dependent claims 5-7 fail to cure the deficiency.
Claim 14 recites, “two rails with surface separated by a select distance”. The term “select distance” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Clarification of the distance being claimed in claim 14 is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Martz et al. (WO 2017/147620 A1) hereinafter Martz.
	Regarding claim 1, Martz discloses a cabin attendant aircraft tray table (10 , Fig. 1),(Examiner notes the mere intent to use the tray table for a cabin attendant does not structurally distinguish the invention from the prior art, see MPEP 2114), comprising: 
	a front section (12, Fig. 1) of a body (Fig. 1) with a first upper surface (upper surface of 12, Fig. 1); 
	a rear section (14, Fig. 1) of the body with a second upper surface (upper surface of 14, Fig.1); and 
	at least one hinge (16 or 18, Fig. 1) coupling the front section and the rear section (Fig. 1 and §[0024}: For example, as illustrated, the first and second table segments 12, 14 are joined by two hinge blocks 16, 18.), the front section being configured to actuate relative to the rear section via the at least one hinge between a stowed position (Figs. 3 and 5), a personal electronic device (PED) position (Fig. 11), and a tray position (§[0025]: The tray table 10, in the open position, as shown in Fig. 10.)
	the front section and the rear section being in separate planes when the front section is in the stowed position (Fig. 3), the first upper surface of the front section being proximate to the second upper surface of the rear section when the front section is in the stowed position (Fig. 3), the front section being held in place relative to the rear section via a mechanical assembly when the front section is in the PED position (§[0030]: The mounting mechanism 20 includes a friction hinge in the armrest assembly 40 that permits the tray table to be pivoted upward to the position shown in FIG. 8. The friction hinge provides sufficient friction to hold the table in that inclined position during normal use by a passenger. When the passenger desires to stow the tray table, sufficient force is applied to overcome the friction force of the hinge), the front section and the rear section being configured to receive and support a PED when the front section is in the PED position (Fig. 1 and Fig. 8),
	the first upper surface of the front section and the second upper surface of the rear section forming a co-planar surface when the front section is in the tray position (§[0025]: The tray table 10, in the open position, may include an additional support… which helps keep the table segments 12, 14 aligned in the same plane when the tray table 10 is opened as shown in Figs 1 and 2.)

	Regarding claim 2, Martz discloses the cabin attendant aircraft tray table of Claim 1, further comprising: 
	at least one bumper (24: deployable support, Fig. 1) coupled to the second upper surface of the rear section (as shown in Fig. 1), the at least one bumper being configured to receive and support the PED when the front section is in the PED position (Fig. 1 and §[0037]: it can support the bottom edge of a media item and thereby aid in retaining the media item against the tray table 10).

	Regarding claim 8, Martz discloses the cabin attendant aircraft tray table of Claim 1, further comprising: 
	an interlocking assembly (illustrated in Fig. 3) including a first component (52: mating portion, Fig. 3) on the front section and a second component (53: support ledge, Fig. 3) on the rear section, an engaging (majority of the edge of table segment 12) by a first surface on the first component of a second surface on the second component preventing the front section from actuating past the tray position where the front section and the rear section are co-planar. (§[0025]: The tray table 10, in the open position, may include an additional support ledge 53 (illustrated in FIG. 3) which helps keep the table segments 12, 14 aligned in the same plane when the tray table 10 is opened as shown in Figs 1 and 2. In contrast to traditional folding trays, in which the table segment furthest from a mounting mechanism 20 can sag under its own weight, especially as the hinges wear, such that the two segments are not aligned in the same plane. Support ledge 53 on the second table segment 14 cooperates with mating portion 52 (see FIG. 3) on the first table segment 12 to support the first segment along a majority of the edge of table segment 12.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Martz as applied to claim 1 above, and further in view of Pajac (US 2020/0290523 A1).
	Regarding claim 3, Martz discloses the cabin attendant aircraft tray table of Claim 1, but does not appear to specifically disclose at least one recess inset within the second upper surface of the rear section, the at least one recess being configured to support the PED when the front section is in the PED position.
	However, Pajac teaches a tray table (104, Fig. 10F) with at least one recess inset within a second upper surface of the rear section (1008, Fig. 10F) the at least one recess being configured to support the PED when the front section is in the PED position (see Fig. 10B).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the tray table disclosed by Martz with the recess as taught by Pajac, in order to have at least one recess inset within the second upper surface of the rear section of the tray table. The benefit being to help provide support for a personal electronic device.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Martz as applied to claim 1 above, and further in view of Pinkal (US 9,446,849 B1).	
	Regarding claim 9, Martz discloses the cabin attendant aircraft tray table of Claim 1, further comprising: 
	at least one fitting (20: mounting mechanism, Figs. 5 and 6) coupled to the rear section (Fig. 5), the at least one fitting being configured to be inserted into at least one corresponding receiver (receiver shown in Fig. 6) on at least one armrest (44: armrest, Fig. 6) of an cabin attendant aircraft seat assembly (Fig. 9; Examiner notes that the seat shown in Fig. 9 is inherently configured to accommodate any person, including a cabin attendant), the cabin attendant aircraft tray table being stowable within a frame of the aircraft seat assembly when the front section is in the stowed position. (§[0026]: The tray table 10, in some examples, may be releasably stowed, via the mounting apparatus connected to the mounting mechanism 20, to a back of a fore passenger seat or proximate an armrest of the passenger seat.)
	Martz does not appear to specifically disclose the tray table being stowable in a cavity defined within the frame of the cabin attendant aircraft seat assembly.
	Pinkal teaches a cavity defined within the frame that may stow a cabin attendant aircraft tray table (Col. 3, Ln. 11: Tray table 114 may store in a recess in housing 102), (Fig. 3).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the aircraft tray table of claim 1 disclosed by Martz with the cavity as taught by Pinkal, in order to stow the tray table in a cavity defined within a frame of the cabin attendant aircraft seat assembly when the front section is in the stowed position. The benefit being to provide a working surface for cabin attendant seating on an aircraft with limited useable volumetric space.

Claims 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pinkal, and further in view of Martz.
	Regarding claim 10, Pinkal discloses a cabin attendant aircraft seat assembly, comprising: 
	a frame (102, Fig. 4); 	
	a cabin attendant aircraft seat (100, particularly 110, 152 seat back) coupled to the frame (Fig. 4); 	
	at least one armrest (108, Fig. 7) proximate to the cabin attendant aircraft seat and coupled to the frame (Fig. 4); and 
	a cabin attendant aircraft tray table (114, Fig. 3),
	the cabin attendant aircraft tray table being stowable in a cavity (cavity containing 114, Fig. 3) defined within the frame.
	
	Pinkal does not appear to disclose the details of the cabin attendant aircraft tray table, comprising: 
	a front section of a body with a first upper surface; 
	a rear section of the body with a second upper surface;		
	at least one fitting coupled to the rear section, the at least one fitting being configured to be inserted into at least one corresponding receiver on at least one armrest 
	at least one hinge coupling the front section and the rear section, the front section being configured to actuate relative to the rear section via the at least one hinge between a stowed position, a personal electronic device (PED) position, and a tray position 
	the aircraft tray table being stowable when the front section is in the stowed position,
	the front section being held in place relative to the rear section via a mechanical assembly when the front section is in the PED position the front section and the rear section being configured to receive and support a PED when the front section is in the PED position,
	the first upper surface of the front section and the second upper surface of the rear section forming a co-planar surface when the front section is in the tray position. 

	However, Martz teaches an aircraft tray table (10, Fig. 1) comprising:
	a front section (12, Fig. 1) of a body (Fig. 1) with a first upper surface (upper surface of 12, Fig. 1); 
	a rear section (14, Fig. 1) of the body with a second upper surface (upper surface of 14, Fig.1);	
	at least one fitting (20: mounting mechanism, Figs. 5 and 6) coupled to the rear section (Fig. 5), the at least one fitting being configured to be inserted into at least one corresponding receiver (receiver shown in Fig. 6) on at least one armrest (44: armrest, Fig. 6)			at least one hinge (16 or 18, Fig. 1) coupling the front section and the rear section (Fig. 1 and §[0024}: For example, as illustrated, the first and second table segments 12, 14 are joined by two hinge blocks 16, 18.), the front section being configured to actuate relative to the rear section via the at least one hinge between a stowed position (Fig. 3), a personal electronic device (PED) position (Fig. 8), and a tray position (§[0025]: The tray table 10, in the open position, as shown in Figs 1 and 2.)
	the aircraft tray table being stowable when the front section is in the stowed position, (§[0026]: The tray table 10, in some examples, may be releasably stowed, via the mounting apparatus connected to the mounting mechanism 20, to a back of a fore passenger seat or proximate an armrest of the passenger seat.)
	the front section being held in place relative to the rear section via a mechanical assembly when the front section is in the PED position (§[0030]: The mounting mechanism 20 includes a friction hinge in the armrest assembly 40 that permits the tray table to be pivoted upward to the position shown in FIG. 8. The friction hinge provides sufficient friction to hold the table in that inclined position during normal use by a passenger. When the passenger desires to stow the tray table, sufficient force is applied to overcome the friction force of the hinge), the front section and the rear section being configured to receive and support a PED when the front section is in the PED position (Fig. 1 and Fig. 8),
	the first upper surface of the front section and the second upper surface of the rear section forming a co-planar surface when the front section is in the tray position (§[0025]: The tray table 10, in the open position, may include an additional support… which helps keep the table segments 12, 14 aligned in the same plane when the tray table 10 is opened as shown in Figs 1 and 2.)	
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided cabin attendant aircraft seat assembly disclosed by Pinkal with the aircraft tray table as taught by Martz, in order to provide the seat assembly frame with a tray table that can be coupled to an armrest via a fitting on the tray table and a corresponding fitting on an armrest that is capable of multiple positions, including accommodating a personal electronic device and a folded, compact stowable position. The benefit being to provide a working surface or table surface for cabin attendant seating on an aircraft with limited useable volumetric space that can be stowed away when not in use.
	
	Regarding claim 11, Pinkal modified by Martz discloses the cabin attendant aircraft seat assembly of Claim 10, further comprising: 
	at least one cut-out (Pinkal, Fig. 5, cutout stowing 114) within the frame, the at least one cut-out providing access to the cavity defined within the frame in which the cabin attendant aircraft tray table is stowable when the front section is in the stowed position (Fig. 5).

	Regarding claim 12, Pinkal modified by Martz discloses the cabin attendant aircraft seat assembly of Claim 11, the at least one cut-out conforming to a perimeter of the cabin attendant aircraft tray table defined when the front section is in the stowed position (Pinkal, Fig. 5), the perimeter including at least one projection (see projections of cutout in Fig. 5) corresponding to at least one feature of the cabin attendant aircraft tray table (the fitting taught by Martz) the at least one feature including the at least one fitting (Martz, 20: mounting mechanism, Figs. 5 and 6).
	
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pinkal modified by Martz, as applied to claim 10 above, and further in view of Isherwood et al. (US 8,770,659 B2), hereinafter Isherwood.
	Regarding claim 13, Pinkal modified by Martz discloses the cabin attendant aircraft seat assembly of Claim 10, the frame (Pinkal, 102, Fig. 5), the defined cavity (Pinkal, cavity containing 114, Fig. 5), and the cabin attendant aircraft tray table (Martz, 10, Fig. 5) with a first portion (see annotated Fig. 5) and a second portion (see annotated Fig. 3). 

    PNG
    media_image1.png
    204
    568
    media_image1.png
    Greyscale
	However, Pinkal nor Martz specifically disclose the frame comprising: 
	a first set of rails within the defined cavity, the first set of rails being configured to receive a first portion of the cabin attendant aircraft tray table; and a second set of rails within the defined cavity, the second set of rails being configured to receive a second portion of the cabin attendant aircraft tray table. 
 	Isherwood teaches a defined cavity (12) of a frame (14) comprising: 
	a first set of rails (20, Fig. 5) within the cavity, the first set of rails being configured to receive a first portion of the cabin attendant aircraft tray table (Fig. 5); and 
	a second set of rails (22, Fig. 5)  within the defined cavity, the second set of rails being configured to receive a second portion (Fig. 5) of the cabin attendant aircraft tray table.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the frame disclosed by Pinkal with a first and second set of rails as taught by Isherwood, so that the cavity comprised a first set of rails within it, configured to receive the first portion of the cabin attendant aircraft tray table, and a second set of rails within it, configured to receive a second portion of the cabin attendant aircraft tray table. The benefit being convenient stowing and removal of the cabin attendant tray table within the defined cavity. 

	Regarding claim 14, modified Pinkal discloses the cabin attendant aircraft seat assembly of Claim 13, the first set of rails including two rails with co-planar surfaces (Isherwood, see two rail portions of 20, Fig. 8) configured to receive the first portion of the cabin attendant aircraft tray table (Figs. 5 and 6), the second set of rails including two rails with surface (Isherwood, see two rail portions of 22, Fig. 8) separated by a select distance (note the 112b rejection above for indefinite claim language used to describe distance) and configured to receive the second portion of the cabin attendant aircraft tray table (Figs. 5 and 6). 

	Regarding claim 15, modified Pinkal discloses the cabin attendant aircraft seat assembly of Claim 14, the front section and the rear section being in separate planes when the front section is in the stowed position (Martz, Fig. 3), the first upper surface of the front section being proximate to the second upper surface of the rear section when the front section is in the stowed position (Martz, Fig. 3).

Allowable Subject Matter
Claims 4-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7,963,231 B2, Osbourne discloses a folding table and support frame assembly. And,  US 2011/0011979 A1, Weil et al. discloses a stowable table device, with a connecting piece to fasten to an arm of a seat. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647